Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings received on 11/8/2021, are not in accordance with 37 CFR 1.121 regarding Manner of making amendments in applications (note in particular section (d) as to the requirement for “new-replacement drawings”).  In addition, it is unclear to what numerical indication (i.e. “added element”) of Fig. 4 intended to (it is not seems as indicia but some sort of remarks/nots of applicant). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a frame from eyewear without lenses including one or more opaque portions being upper and lower baffles (claim 5) must be shown as well as full-rimed frame (claim 30) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The examiner will discussed this issue in the response to arguments section hereinafter. 
Terminal Disclaimer

The terminal disclaimer filed on 5/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9709828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 10, 11, 20-29, 32 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	During this lengthy prosecution applicant’s amendments, to include the current ones, are focusing upon a user’s features (i.e. eyes, eyebrows, and etc.) and not on the structure of the visual aid, and the examiner is unclear how such features are related to the visual aid device.  As argued extensively by the examiner, the visual aid structure and function, are the same regardless to any human being’s features (e.g. eyes, eyebrow, face, and etc.).  Each human being is differ from one another, it make no sense to define the visual aid in conjunction to such features as now recites in claim 1. 
	Also, what is meant by “the user's eyebrow being a ridge over the user's eye”?  
	The same issues applicable to claims 5, 11 and 22 that each recites similar limitations.  	
	With respect to claim 5, the examiner maintains his position that it is yet clear what applicant sought to claim with regard to eyewear without lenses.  Applicant merely deleted the term “baffles” by “one or more opaque upper” (and lower portions).
	As previously argued by the examiner, the original disclosure is silent regarding the manner of using a visual aid without lenses (be it “baffles” or “opaque portions”.  The original disclosure is silent how such “baffles- one or more opaque upper/lower portions” ,without the lenses, connect, operate, position and a like.  The minimal disclosure (e.g.    only in pars. [0007] and [0016]) is not such that “particularly point out and distinctly claim the subject matter which the inventor regards as the invention as require by 35 U.S.C. 112.

	Also, the claim recites “opaque lower portions is disposed spaced from the upper edge”(lines 8-9), which seems to be “opaque upper portions” (corresponding to the deleted “upper baffles”). 
	Lastly, what is meant by “the frame running from the opaque upper portions to the opaque lower portions”? the frame is not define as “a variable, an outcome” of the opaque portions, i.e. the frame is not “placed upon the opaque portions”.  The opaque portions are placed upon the frame, “not the other way around”.   
	With respect to claims 28 and 29 what is meant by “wherein the opaque upper portion and the opaque lower portion are covers affixed to the front surface of the lens”? The opaque portions are colored portion upon the lenses and it is unclear to what “affixed” the claims referred to.  As it stated in [0016]” The lenses 16 may be hard plastic or glass lenses. In one exemplary embodiment, the opaque upper portion 20 and the opaque lower portion 18 may be a dark tint integrated into the lens material”
	With regard to claim 29, it is unclear to what “rear surface of the lens” the claim referred to.  Nowhere in applicant’s original disclosure the is any discussion or drawings regarding placing the opaque cover within the rear surface of the lens.    
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 11, and 21, 22 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jordan US 2002/0093624 (“Jordan”).
	As per claim 1, Jordan discloses a visual aid device (spectacles 100)(Fig. 6A and par. [0053]; in conjunction to pars. [0007]-[0037], regarding the structure and the use of the lens as visual aid), comprising: a frame (102)(Fig. 6A); at least a lens (104) coupled to the frame (102)(Fig. 6A); an opaque upper portion of the lens (upper low transmission region 106)(Fig. ;6A par. [0053]); an opaque lower portion of the lens (lower low transmission region 106)(Fig. 6A and par. [0053]; with respect to the low transmission regions, note pars. [0019]-[0023], [0027], [0028] and [0029], wherein the low transmission region is tinted region, which including opaque discrete areas (note also claim 9) ; and a transparent region juxtaposed between the opaque upper and lower portions of the lens (high transmission region 108)(Fig. 6A; par. [0053]; see also pars. [0025]-[0030], regarding the high transmission region design as a transparent region) ; said opaque upper portion separate from said opaque lower portion (Fig. 6A); said opaque upper portion having a lower edge and said opaque lower portion having an upper edge (Fig. 6A); said upper and lower edges being adjacent to the transparent region (lower edge of upper region 106 and upper edge of lower region 106 are adjacent to transparent region 108)(Fig. 6A; par. [0053]); said transparent region extending laterally from a one side edge of the lens to an opposite side edge (Fig. 6A); said upper edge running from the one side edge of the lens to the opposite side edge (Fig. 6A); said transparent region providing an user wearing the visual aid device a tunnel vision field of view through and across the transparent region (Fig. 6A and par. [0053], in conjunction to pars. [0007]-[0015] regarding the use of the device as comprising upper and lower regions with a low transmission means and a high transmission region therebetween to allow/provide a visual tunnel); and said lower edge of the opaque upper portion positioned proximate to and above an user's eye when an individual wearing the visual aid device is standing erect looking directly forward (Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such); the opaque upper portion configured sized so that the entire opaque upper portion is disposed above a centerline of the lens (the transparent, high transmission region 108, is within a centerline of the lens 104, whereas the upper low transmission region 106 is above it (Fig. 6A); said centerline running from one side edge to the opposite side edge of the lens (Fig. 6A); the frame and the opaque upper portion of the lens disposed covering a user's eyebrow (Fig. 6A and par. [0053] in conjunction to pars. [0007]-[0015] the use of the visual aid, and while the aid is in the form of spectacles, the spectacles position as such; Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such); the frame and the opaque upper portion disposed sized to cover and block an upper peripheral vision above and along the lower edge of the upper opaque portion the lower edge in a horizontal plane the horizontal plane extending a top of the user's eye (Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such, and the upper low transmission region design/colored to reduce and/or absorbs wavelengths of light, e.g. par. [0017]-[0019]); and the opaque lower portion disposed sized to cover and block a lower peripheral vision below and along the upper edge of the opaque lower portion the upper edge in another horizontal plane the another horizontal plane extending to a bottom of the user’s eye (Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such, and the lower low transmission region 106 design/colored to reduce and/or absorbs wavelengths of light, e.g. par. [0017]-[0019]); the upper the lower edges being boundaries for light rays reaching the user's eye with the light rays entering the users eyes from below the lower edge of the opaque upper portion and above the upper edge the opaque lower portion (Figs. 6A and pars. [0053] in conjunction to pars. [0007]-[0015]; again note pars. [0017]-[0023] regarding the low transmission regions); and the upper edge disposed from the one side edge of the lens to the opposite side edge(Fig. 6A; and pars. [0053] in conjunction to pars. [0007]-[0015]; note pars. [0025]-[0030] regarding function of the device to allow light of rays to enter while the lower transmission regions, reduces and/or absorbs rays of lights).
	With respect to the function of the visual aid to be place upon a user’s face “wherein the visual aid device sized and shaped to fit a user's face when a user is looking directly forward” and “the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eye”, the examiner maintains his position that Jordan’s device is fully capable for such position of his visual aid as clearly shown in Fig. 6A (which reproduce hereinafter).

    PNG
    media_image1.png
    432
    999
    media_image1.png
    Greyscale

	In that regard, it is also important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Jordan’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	As per claim 2, with respect to wherein the opaque lower portion and the opaque upper portion being lower and upper opaque regions, respectively, of the lens formed by tint integrated in lens material, note pars. [0017]-[0022].
	As per claim 11, since the claim’s limitations are very similar to claim 1, the examiner states that claim 11 is rejected over Jordan for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 21, with respect to further comprising at least one temple configured to fit the visual aide device to a user's head, the examiner takes the position that Jordan’s spectacles frames 102 inherently comprising temple configure to fit the visual aid upon a user’s head.    In that regard attention to at least Fig. 6A in conjunction to [0053] “ In FIGS. 6A to 6C, the visual tracking device has been shown incorporated in a pair of spectacles.”
	Thus, a spectacles inherently including temples configure to fit a user’s head as he wears the visual spectacles aid.   
	As per claim 22, Jordan discloses a visual aid device (spectacles 100)(Fig. 6A and par. [0053]; in conjunction to pars. [0007]-[0037], regarding the structure and the use of the lens as visual aid), comprising: a frame (102)(Fig. 6A); at least a lens (104) coupled to the frame (102)(Fig. 6A); an opaque upper portion on the lens (upper low transmission region 106)(Fig. ;6A par. [0053]); an opaque lower portion on the lens (lower low transmission region 106)(Fig. 6A and par. [0053]; with respect to the low transmission regions, note pars. [0019]-[0023], [0027], [0028] and [0029], wherein the low transmission region is tinted region, which including opaque discrete areas (not also claim 9); a transparent region juxtaposed between a lower edge of the opaque upper portion and an upper edge of the opaque lower portion (high transmission region 108)(Fig. 6A; par. [0053]; see also pars. [0025]-[0030], regarding the high transmission region design as a transparent region); the transparent region running from a one side edge to an opposite side edge of the lens (Fig. 6A);
the visual aid device sized and shaped to fit a user's face when a user is looking directly forward; the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eye; the opaque upper portion configured and sized so that said lower edge of the opaque upper portion is disposed positioned above a centerline of the lens; said centerline running from one side edge to the opposite side edge of the lens; the visual aid device is sized and shaped to cover and block a user's upper peripheral vision above the lower edge of the opaque upper portion, and the opaque lower portion sized and shaped to cover and block a user's lower peripheral vision when the user wearing the visual aid device is looking directly forward  (Fig. 6A and par. [0053], in conjunction to pars. [0007]-[0015] regarding the use of the device as comprising upper and lower regions with a low transmission means and a high transmission region therebetween to allow/provide a visual tunnel; wherein the device position upon a user would have cover a user's eyebrow; again not Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such, and the upper low transmission region 106 design/colored to reduce and/or absorbs wavelengths of light, e.g. par. [0017]-[0019])	With respect to the function of the device as placed upon a user’s face (in conjunction to eyes and/or eyebrow), once more the examiner maintains his position that Jordan’s device is fully capable for such position of his visual aid as clearly shown in Fig. 6A (which reproduce hereinafter).

    PNG
    media_image1.png
    432
    999
    media_image1.png
    Greyscale

	Again, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Jordan’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter. 
	As per claim 25, with respect to wherein the opaque upper portion is structurally configured and sized so that the lower edge of the opaque upper portion is in a horizontal plane the horizontal plane extending to a top of a user's eye when an individual wearing the visual aid device is standing erect looking directly forward, note Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such; moreover, as the spectacles are used/worn by a user the pupil/eye would have position as such, and the upper low transmission region design/colored to reduce and/or absorbs wavelengths of light, e.g. par. [0017]-[0019].   Again, see the examiner discussion above with respect to at least claim 1, Jordan’s visual aid, i.e. spectacles, are fully capable to be use and worn in such manner as claimed. 
	As per claim 26, with respect to wherein the opaque lower portion structurally configured sized so that said upper edge of the lower opaque portion is in another horizontal plane that is below and touching the user's eye, once again see Fig. 6A and par. [0053], in conjunction to pars. [0007]-[0015] regarding the use of the device as comprising upper and lower regions with a low transmission means and a high transmission region therebetween to allow/provide a visual tunnel, which is related to a user’s eye/s as the device are spectacles to be worn by a user.
	With respect to “the another horizontal plane extending to a bottom of a user’s eye” as Jordan’s spectacles are to be worn they would have been position in such manner.  In that regard, again, note the examiner discussion above with respect to at least claim 1, whereas Jordan’s visual aid, i.e. spectacles, are fully capable to be use and worn in such manner as claimed. 
	As per claim 27, with respect to further comprising at least one temple configured to fit the visual aide device to a user's head, the examiner maintains his position that Jordan’s spectacles frames 102 inherently comprising temple configure to fit the visual aid upon a user’s head.  In that regard attention to at least Fig. 6A in conjunction to [0053] “ In FIGS. 6A to 6C, the visual tracking device has been shown incorporated in a pair of spectacles.” Thus, a spectacles inherently including temples configure to fit a user’s head as he wears the visual spectacles aid.    
Claim(s) 5 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Noffsinger US 2,114,658 (“Noffsinger”).
	As per claim 5, Noffsinger discloses a visual aid device (glass)(Figs. 1 and 2; 1:1-2:8) comprising a frame from eyewear (1) without lenses configured to mount in front of a user's eyes (Figs. 1 and 2; right column (“R”) line 1-left column (“L”), line 8) (the frame without the lenses configured to mount in front of a user's eyes (Fig. 1; R:20-26); one or more opaque upper portions disposed to cover and block a user's upper peripheral vision along and above a lower edge of the one or more opaque upper portions (upper strips A; note L :1-9 as the strips are opaque; and Figs. 1 and 2; R:20-40 regarding such opaque strip to cover and block a peripheral vison);  and one or more opaque lower portions disposed to cover and block a user's lower peripheral vision wherein the lower edge of the opaque lower portions is disposed spaced from the upper edge of the lower opaque to define a tunnel vision field of view therebetween (lower strips A; note L :1-9 as the strips are opaque; and Figs. 1 and 2; R:20-40 regarding such opaque strip to cover and block a peripheral vison); said tunnel vision field of view extending laterally across the user's eyes; and the frame running from the opaque upper portions to the opaque lower portions (Figs. 1 and 2; R:1-14, and L:28-R:8).
	With respect to the use of the device wherein “the visual aid device sized and shaped to fit a user's face when a user is looking directly forward, the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eve; said lower edge disposed above the user's eye”, the examiner maintains his position that Noffsinger’s device is fully capable for such position of his visual aid as clearly shown in Fig. 1 (which reproduce hereinafter) and discussed in L:1-9 and L:21-R:9.

    PNG
    media_image2.png
    429
    764
    media_image2.png
    Greyscale


	In that regard, it is also important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Noffsinger’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	As per claim 10, Noffsinger discloses further comprising at least one temple configured to fit the visual aide device to a user's head (Fig. 1; R:1-30).
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28, 29, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jordan.
	As per claims 28, 29, with respect to wherein the opaque upper portion and the opaque lower portion are covers affixed to a front surface (or a rear surface) of the lens, as mentioned above the examiner is unclear to what “affixed” the claimed referred to.
	As mentioned above, such “affixed” construed as coloring, tinting, of the opaque portions upon the lens.  In that regard not at least Jordan’s [0017] “The reduction in light transmission of the low transmission region may be provided in a number of ways. For example, the light screening member may be tinted in the low transmission region in order to reduce the light transmission therethrough.”
	Thus, such tint of the lens of Jordan are equivalent to the claimed “affixed” according to applicant’s disclosure.  
	Furthermore, Jordan also states “The tint or filter may be any desired colour, including grey, black, red, green, yellow and blue. The tint or filter may be coloured such that it preferentially absorbs or reflects selected wavelengths of light.” ([0017]). Thus, such opaque “filter” construed as affixed to the surface of lanes.
	With respect to the location of the opaque portions, i.e. to be affixed to a front surface (claim 28) or a rear surface (claim 29), the examiner takes the position that within Jordan to be on either sides.
	In that regard it is noted that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	A skilled artisan would have determined that the “affixing of the opaque portions”, on either surface of the lens would have been an obvious engineering choice that would have resulted in the same upper and lower opaque surfaces “affixed” to the surface of the lens configure to block a user’s view.
	As per claim 32, with respect to further comprising at least one temple configured to fit the visual aide device to a user's head, the examiner maintains his position that Jordan’s spectacles frames 102 inherently comprising temple configure to fit the visual aid upon a user’s head (e.g. Fig. 6A and [0053]).  In that regard attention to at least Fig. 6A in conjunction to [0053] “ In FIGS. 6A to 6C, the visual tracking device has been shown incorporated in a pair of spectacles.”
	Thus, a spectacles inherently including temples configure to fit a user’s head as he wears the visual spectacles aid.   
	As per claim 33, with respect wherein the opaque upper portion and the opaque lower portion are soft vinyl covers, note [0015], [0025] and [0027] regarding the use of plastic material, i.e. vinyl.  The examiner takes the position that such plastic possess the properties of “soft vinyl” to be use as spectacles.
	If there is any doubt with respect to the examiner’s interpretations regarding Jordan’s plastic material as a “soft vinyl”, the examiner states that the use of a well-known “soft vinyl” would have been obvious to be use within Jordan as using a known material readily available and suitable for its intended use for forming a visual aid device allowing a vison therethrough.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan as applied to claim 11 above, and further in view of Halpern et al US D208,502 (“Halpern”).
	As per claim 20, Jordan is not specific regarding wherein the lower edge of the opaque upper portion disposed decreasing vertically spaced from the upper edge of the opaque lower portion, the upper edge of the opaque lower portion moving toward the lower edge of the opaque upper portion toward the outer edges of the lens.
	However, forming a visual aid comprising decreasing opaque section is well known as taught by Halpern (Figs. 1 and 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jordan’s with decreasing opaque section to decrease as such, as taught by Halpern, for the reason that a skilled artisan would have been motivated merely as a user’s preference as the design of the glass/spectacles dictate.  The use of decreasing opaque edges/section, do not provides an advantage, or used for a particular purpose, or solves a stated problem.  One of ordinary skill would have appreciated that such configuration is nothing more than a user’s preference according- matching the design of a particular visual aid/spectacles, without any more.    
Claims 23 and 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan as applied to claim 22 above, and further in view of Brumder US 1,637,406 (“Brumder”).
	As per claim 23, Jordan is not specific regarding further comprising a depression along the upper edge of opaque lower portion; and the depression is disposed in front of a user's pupil.
	However, Brumder discloses further comprising a depression along the upper edge of opaque lower portion; and the depression is disposed in front of a user's pupil (extensions 13 of opaque portions 11)(Fig. 1; pages 1, 6-39 and 58-98).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jordan’s device to further comprising a depression along the upper edge of opaque lower portion; and the depression is disposed in front of a user's pupil as taught by Brumder for the reason that a skilled artisan would have been motivated by Brumder’s suggestion to use such depression within a visual aid to compel a user to view only through the depression to aid, focus is vison towards a desire view, sight and alike. 
	As per claim 24, with respect to further comprising at least one temple configured to fit the visual aide device to a user's head, the examiner maintains his position that Jordan’s spectacles frames 102 inherently comprising temple configure to fit the visual aid upon a user’s head. In that regard attention to at least Fig. 6A in conjunction to [0053] “ In FIGS. 6A to 6C, the visual tracking device has been shown incorporated in a pair of spectacles.”
	Thus, a spectacles inherently including temples configure to fit a user’s head as he wears the visual spectacles aid.   

Response to Argument
Applicant's arguments with have been fully considered but they are not persuasive applicant reiterated similar arguments from 11/8/2021 and the examiner maintain his position as set forth in the office action mailed 1/11/2022.  
In regard to the drawings 
	The examiner maintains his position that none of the drawings are showing  a visual aid without lenses and one or more opaque upper portions and one or more opaque lower portions forming a tunnel vison tunnel as claimed. 
	As stated above according to 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
In regard to the rejection under 35 USC 112b
	The examiner maintains his position that the visual aid structure and function, are the same regardless to any human being’s features (e.g. eyes, eyebrow, face, and etc.).  Each human being is differ from one another, it make no sense to define the visual aid in conjunction to such features as claimed.
	Applicant argued that if the examiner “not understating the user’s eyebrow being a ridge”, it is clearly shown in applicant Fig. 3 (remarks pages 22-24).  Applicant also stated that “The examiner is referred to FIG. 3 illustrating the eyebrow that Webster’s
dictionary defines as a ridge above the user’s eye” (remarks page 22).
	First, the examiner is unclear what is that “The examiner is referred to FIG. 3 illustrating the eyebrow that Webster’s dictionary defines as a ridge above the user’s eye”? What applicant attempted to argue? That Fig. 3 is according to “Webster’s dictionary? 
	Second, in regard to applicant ‘relying upon is drawing, attention to MPEP 2125
“proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale” When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.).
	It is clear that the drawings, to include Fig. 3 is not drawn to scale, and cannot be drawn to a scale, as once again, any user has different features and the “ridge above a user’s eye” would have been different within each user. 
	With respect to claim 5, the examiner maintains his position that the original disclosure does not provide an adequate written description, nor any of the drawing, reasonably convey to a person of ordinary skill in the art that at the time of the invention was made that applicant’s visual aid to be formed without lenses one or more opaque upper portions and one or more opaque lower portions as claimed.
In regard to the rejection under 35 USC 102-Jordan  
	Applicant argued that Jordan does not anticipated the claimed invention as Jordan does not disclose low transmission region as opaque (remarks page 31).
	The examiner respectfully disagrees.
	With respect to the function of the visual aid to be place upon a user’s face “wherein the visual aid device sized and shaped to fit a user's face when a user is looking directly forward” and “the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eye”, the examiner maintains his position that Jordan’s device is fully capable for such position of his visual aid as clearly shown in Fig. 6A (which reproduce hereinafter).

    PNG
    media_image1.png
    432
    999
    media_image1.png
    Greyscale

	In that regard, it is also important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Jordan’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	With respect to claims 2, 11, 21-33 applicant has not provide any additional arguments and stated that the claims are patentable over Jordan as Jordan does not disclose such opaque areas.    However, the examiner maintains his position that Jordan‘s low transmission regions are opaque, and claims 2, 11, 21-33 are unpatentable as set forth above.
	 
In regard to the rejection under 35 USC 102b- Noffsinger
	Applicant once again argued that Noffsinger does not disclose the claimed device and thus not anticipated the device of claim 5.
	The examiner’s respectfully disagrees and asserts that such allegations are applicant’s own conclusion not based upon the prior art nor what such teachings would have suggested to those of ordinary skill in the art.
	As applicant arguing the same, the examiner maintain his previous position from the last office action (mailed 6-30-21, pages 24+).
	In addition, attention to Noffsinger’s page 1, lines 1+”As will be seen the upper strips will prevent the direct rays of the sun from reaching the eyes of the user while the lower strips will prevent reflected rays from snow or the like from reaching the eyes of the user. As the strips are very thin they will not interfere with the vision and as they are light absorbent they will not reflect light into the eyes of the user.” 
	Thus, contradicting to applicant’s own assertions, Noffsinger’s device is exactly such device with baffles connected to a frame to block vision form upper and lower opaque baffles.
	Lastly, as mentioned above, with respect to the use of the device wherein “the visual aid device sized and shaped to fit a user's face when a user is looking directly forward, the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eve; said lower edge disposed above the user's eye”, the examiner maintains his position that Noffsinger’s device is fully capable for such position of his visual aid as clearly shown in Fig. 1 (which reproduce hereinafter) and discussed in L:1-9 and L:21-R:9.

    PNG
    media_image2.png
    429
    764
    media_image2.png
    Greyscale

	In that regard, it is also important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Noffsinger’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	With respect to claim 10 applicant has not provide any additional arguments and stated that the claim id patentable over Noffsinger for the same reasons discussed with respect to claim 5.    However, the examiner maintains his position that Noffsinger’s baffles anticipated the claimed device and claim 10 is unpatentable as set forth above.
In regard to the rejection under 35 USC 103 Jordan and Halpern
	Applicant argued that the combination Jordan and Halpern does not disclose the limitations of claim 20 as A) Jordan does not disclose an opaque regions and B) Halpern is design patent provide no transmission value.
	The examiner respectfully disagrees.
	First, as argued above, Jordan’s the low transmission regions 106 are opaque. Thus, Fig. 6A in conjunction to the written description as well the claims (e.g. claim 9) of Jordan clearly indicating such (again see the examiner discussion above with respect to the reference to Jordan).
	With respect to the examiner relying upon the Halpern’s design patent, as mentioned above, drawings can be used as prior art (see page 24 above).
	In that regard attention to Halpern’s Fig. 1 as Halpern’s device is related to a visual aid (i.e. a sunglasses).
	
    PNG
    media_image3.png
    288
    573
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jordan’s with decreasing opaque section to decrease as such, as taught by Halpern, for the reason that a skilled artisan would have been motivated merely as a user’s preference as the design of the glass/spectacles dictate.  The use of decreasing opaque edges/section, do not provides an advantage, or used for a particular purpose, or solves a stated problem.  One of ordinary skill would have appreciated that such configuration is nothing more than a user’s preference according- matching the design of a particular visual aid/spectacles, without any more.    
	Applicant has not indicate or provide any evidence that such configuration/appearance is critical in forming his visual aid, and as mentioned above such configuration/appearance is nothing more than a user’s preference according- matching the design of a particular visual aid/spectacles, without any more.    
	As an overall statement, this case is going on for more than a decade an applicant keep arguing the same, and does not able to overcome the applied prior art.  As this case been rejected many times it is suggested that applicant will proceed to appeal process to advance prosecution.
Conclusion 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                   8/12/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711